 In the Matterof JOHN H.HARLANDCOMPANYandPRINTING TRADESCRAFTSCase No. C-2292.-DecidedOctober 27, 19,142Jurisdiction:printing industry.Unfair LaborPracticesInterference, Pestiatnt, and Coercion:charges'of, dismissed where implied sug-gestion that employees abandon union organization was neutralized by assur-ances of employer observance of the Act, and statements of minor supervisorsdid, not appear to reflect management views.Practice and Procedure:complaint dismissed.Mr. William M. PateandMr. Dan ill. Byrd, Jr.,for the Board.Jones, Powers, WilliamscCDorsey,byMr. Ralph WilliamsandMr.Paul E. Johnson,of Atlanta, Ga., for the respondent.Mr. John A. 111anry,of Clarkston, Ga., for the Union.Mr. Eugene R. Thorrens,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon a charge duly filed on April 7, 1942, by Printing TradesCrafts, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the TenthRegion (Atlanta, Georgia), issued its complaint dated June 24, 1942,against John H. Harland Company, Atlanta, Georgia,, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1)-and Section 2 (6) and (7) of the NationalLabor Relations Act, 49, Stat. 449, herein called the Act.Copies ofthe complaint, accompanied by notice of hearing thereon, were dulyserved upon the respondent and the Union.Concerning the unfair labor practices, the complaint, as amended 1prior to the hearing, alleged, in substance, that at various times sinceSeptember 1, 1941, the respondent discouraged its employees in theirunion membership and activities (a) by questioning employees con-cerning their union activities; (b) by threatening to close its plant ifthe employees persisted in their union activities; (c) by circulating1The amendment named the officers, agents, and supervisors of the respondent partici-pating in the unfair labor practices alleged in the complaint_45 N L. R. B., No. 16.76 JOHN- H. HARLAND COMPANY -77petitions or other literature derogatory to the Union; (d) by threat-ening to discharge employees if they became or remained members ofthe Union; (e) by urging its employees to vote against the Union inan election conducted by the Board; and that by these and other actsthe. respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On July 9, 1942, the respondent filed its answer, among otherthings, admitting the jurisdictional allegations of the complaintand denying the commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held at Atlanta, Georgia, onJuly 23 and 24, 1942, before William E. Spencer, the Trial,Exam-iner duly designated by the Chief Trial Examiner.The Board,the respondent, and the Union were represented by counsel andparticipated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the conclusionof the hearing counsel for the Board moved to conform the plead-ings to the proof with respect to minor discrepancies.The Trial-Examiner granted `the motion without objection.During the hear-ing the Trial Examiner made rulings on other motions and on ob-jections to the admission of evidence.The Board has reviewed allthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The Trial Examiner's rulings are herebyaffirmed.Thereafter the- Trial Examiner issued his Intermediate Report,dated August 13, 1942, copies of which were duly served upon allthe parties, finding that the respondent had not engaged and wasnot engaging in the alleged unfair labor practices, and recommend-ing that the complaint be dismissed.Thereafter, on September 14, 1942, the Union filed exceptions tothe Intermediate Report, and submitted a brief in support of theexceptions.The respondent also submitted a brief.None of theparties requested oral argument, and none was held.-The Board has considered the exceptions to the Intermediate'Report and the briefs' submitted by the parties and, save as theexceptions are consistent with the findings of fact, conclusions oflaw, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :t1FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJohn H. Harland Company, a Georgia corporation, having itsplant and general offices at Atlanta, Georgia, is engaged in the print- 78DECISIONSOF NATIONAL,LABOR RELATIONS BOARDing business and in the operation of a retail establishment.Thisproceeding concerns only the respondent's printing plant, whereapproximately 32 employees are engaged in production and main-tenance work.All the respondent's raw materials, consisting prin-cipally of paper and ink, and amounting during the year 1941 tomore than $125,000 in value, are purchased locally but originate out-side the State of Georgia.During 1941 the respondent shippedapproximately 20 percent of its finished product, consisting of com-mercial printing and totaling in excess of $350,000, to States otherthan the State of Georgia. , The respondent admits that it is engagedin commerce within the meaning of the Act, and that it is subjectto the jurisdiction of the Board.II.THE ORGANIZATION INVOLVEDPrinting Trades Crafts,an association of International Typograph-icalUnion of North America,International Brotherhood of Book-binders, and International Printing Pressmen and Assistants Unionof North America, is_a labor organizationadmittingto membershipemployees of the respondent?III.THE UNFAIR LABOR PRACTICESA. Alleged interference, restraint, and coercionThe- Union began organizing the respondent's employees in Sep-tember 1941.3Under date of September 12, 1941, the respondent'spresident, John H. Harland, sent- to John A. Butler, the respondent'svice president and plant superintendent, a memorandum 4 in which,2with the exception of International Typographical Union of North America, the con-stituent unions of Printing Trades Crafts are affiliated with the American Federation ofLabor.International Typographical Union of North America is an unaffiliated labororganization.-"At that time,and during a substantial period prior thereto, the respondent had on itspay roll lithographers who belonged to Amalgamated Lithographers of America, affiliatedwith the Ameiican Federation of Labor, and the respondent was aware of such membership.However,that labor organization has never had a contract with the respondentSo far asappears, the respondent has never disciplined its employees nor threatened to take disci-plinary measures because of membership in the Amalgamated.4 In part, the memorandum read as follows :Subject: Hiring of applicants-From all I can learn there is evidently considerable union agitation going on in someof the local plants. . . .Again let me caution you to be doubly careful when talking to applicants for work.This word of caution should be passed on to your foremen.We are not interestedin whether said applicant is union or non-union and this applies to all those alreadyon the pay roll.As I recall it a girl you put to work when Mrs.Howell was off on leave of absenceseveral weeks ago told you she was a member of the union and was assured this didn'tmake a particle of difference as far as the company was concerned.This is the properprocedure to follow in all cases. JOHN H. HARLAND COMPANY;79in substance, Harland prescribed a policy of company indifferencewith.respect to union affiliation of -present and prospective employeesand instructed Butler to inform the plant foremen to observe thecompany policy.5On September 16, 1941, the Union held its firstmeeting of the respondent's employees.The union organizational movement caused friction among the em-ployees.Quarreling, which previously had been usual among femaleemployees in the bindery department, became accentuated, adverselyaffecting production.At the instance of several female employeesworking in the bindery who were troubled by the union drive for mem-bers,W. B. Williams, a bindery employee, requested SuperintendentButler to call a meeting of bindery employees to restore "harmony inthe bindery." 6A few days after the union meeting referred to above,Butler summoned the approximately 12 to 15 bindery employees to thestockroom in the plant.At the meeting Butler called the employees'attention to the existence of bickering ainong them and its effect upontheir efficiency, and invited them to make suggestions as to how thetrouble could be remedied.When the employees mentioned the Unionin the course of the ensuing discussion, Butler stated, in substance,that the respondent had no objection to union affiliation of its em-ployees and, in the event a majority of the- employees designated alabor organization as bargaining representative, the respondent wouldbargain collectively.Charles B. Merritt, treasurer of the respondent,who was present at the meeting, interrupted Butler to tell the em-ployees that the respondent could not-discharge them for union mem-bership.There is conflict in the testimony as to whether Butler, ineffect, asked the employees to abandon tha Union.According toBoard witnesses, credited by the Trial Examiner, during the course ofthe meeting Butler quoted figures with respect both to the union wagescale and to the earnings of the respondent's bindery employees, andinquired whether the employees desired the Union or a company officialto represent them for the purposes of collective bargaining.Butlerdenied making any statement with respect to the employees' choice ofa collective bargaining representative.He did not testify, however,with respect to the alleged quotation of figures concerning the unionwage scale and the employees' earnings.He testified that he asked theemployees "to trust [him] ... to get the quarrels straightened out."In resolving this conflict, the testimony of Foreman J. R. Brown, li"While thereisno' evidence that Butler gave any specific instructions to the foremenrelatingto the respondent's labor relations policy, the record does not disclose that theforemen questioned any employee or applicant for employment concerning union affiliationor activity.-"Williams testified that in malting the request he did not mention the Union to Butler.Butler testified that; while aware of the union activity among the employees, he called ameeting of the bindery employees, as hereinaftei set forth, because the increase in dis-cussion among the girls, hourly paid employees, had lowered their efficiency. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnessfor the respondent, appears significant.He testified thateither Butler or Merritt made the statements with respect to wages,and that Butler asked the employees, "Had you rather have the Unionor would you rather go on like you have been?" Under the circum-stances, we find that Butler made a comparison of the union wagescale and the earnings of bindery employees and asked the employeeswhether they desired to maintain thestatus quowith respect to ma-chinery for the establishment of terms and conditions of employment.On September 29, 1941, union representatives called on Harland,stated that the Union had been designated as 'collective bargainingrepresentative by about 90 percent of the respondent's employees, andpresented a proposed contract.Harland stated that he doubtedwhether the Union represented a majority of the employees and sug-gested that the doubt be resolved by conducting an election.He fur-f.her informed the union representatives that the respondent had noobjection if its employees joined the Union and that the respondentwould deal with the Union in the event that a majority of the 'em-ployees desired the Union to act as their representative.The Uniondid not press the matter, and there was no further meeting betweenthe Union and the respondent until March 1942, after the Union hadfiled a petition under Section 9 (c) of the Act.'On March 25, 1942, the respondent and the Union entered into anagreement for a consent election to determine representatives for thepurposes of collective bargaining.A few days later, Butler called tohis office Henry Elliott, an employee who had been named in the agree-ment to act as observer for the Union at the election.According totestimony of Elliott, and Butler, which we credit as did the 'Trial Ex-aminer, Butler stated, in substance, that displeased employees mightmake harsh statements to Elliott because of his selection as unionobserver, and advised him not to become upset if they made such state-ments.Butler also informed Elliott that the respondent's attitudetoward the Union and the election was one of indifference, and showedElliott the memorandum from Harland, referred to above, as proof ofthe respondent's policy.8 In the course of the same conversation, ac-cording to Elliott, either Butler or Merritt, who was also present,stated that the earnings of the respondent's employees were larger thanthose of union employees elsewhere.On the day of the election, April3, 1942, Harland assembled the employees in the plant and made aspeech.In the speech, in substance, Harland urged all the employeesaThe,petition was filed onMarch 20, 1942.About this time, according to Elliott's testimony,Foreman Eugene Watson, told Elliottthat he was"on the spot,"referring to his selection as union observer.Watson deniedElliott's testimony.Butler testified that he was the one who- iihade such statement toElliottIn either event,we do not regard such statement as having any materialsignificance. JOHN H. HARLAND COMPANY81to vote, and to vote as they pleased.He also assured the employeesthat "there will be no hard feelings," regardless of the outcome of theelection.During the period from September 1941, to date of the complaint, therespondent's working foremen, who had power to make recommenda-tions with respect to hiring and firing and were eligible to membershipin the Union, on many occasions, discussed the Union with employeesand in,general terms expressed opposition to union organization.Withthe exception noted below,' however, they made no express threats anddid not purport to speak for the management.Many of such conver-sations were started by ordinary employees.Harland testified thathe took no steps to keep the working foremen from exercising influenceupon the employees in the matter of union organization because hebelieved that as employees eligible to union membership they had aright to engage in normal union activity and that it would be unlaw-ful for the 'respondent to have restrained such activity.On severaloccasions individual einliloyees seeking' advice were told by Harlandand Butler that, so far as the respondent was concerned, they werefree to join the Union or not, as they saw fit, and that the manage-ment could not advise them whether to join or not.The Union lost the election; le subsequently it withdrew its petitionfor investigation and certification of representatives and, on April7, 1942; filed,the charges which gave rise to this proceeding.B. ConclusionsWe have found above that at the meeting of the bindery employeesSuperintendent Butler compared the existing union wage scale withthe earnings of the bindery- employees 11 and asked them, in effect,whether they wished to designate the Union as their bargaining rep-resentative.Such statements, considered alone, bear the interpreta-tion that Butler was thereby suggesting that the employees abandontheUnion.As part of the same discussion, however, Butler andMerritt told the employees, in substance: (1) that the respondent hadno objection to union membership on the part of its employees;(2) that the respondent could not discharge an employee for unionmembership; and (3) that the respondent would bargain collectivelywith the exclusive representative chosen by the employees.We0 Employee Fred J Harris testified, and the Trial Examiner found, that Harris was toldby Foreman Watson that lie had "plmmsed Harland that as long as he worked there thatthe union would never come in these."While Watson did not specifically deny such testi-mony, Harland testified that he never discussed the Union with the woi kuig foremen, exceptto tell them that lie could not advise them when they sought advice as to whether to jointhe UnionWe credit Harris's testimony but, under the circumstances disclosed here,attach no material significance to Watson's statement10With 32 employees on the eligibility list, the Union received 9 of 31 votes cast11Butler did not expressly so state, but the rate paid the employees by the respondent,according to the figures quoted by Butlem, exceeded the union wage scale'493508-43-vol 45=0 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieve that these additional statements of Butler and Merrittremoved any coercive taint otherwise present in Butler's remarks. Inour view Butler gave the impression at the meeting of the binderyemployees that he was primarily interested in employee efficiency andproduction, and that he was assuring the employees that, as a meansof bolstering employeemorale and increasing 'production, therespondent would not oppose the organization of the Union in theevent that the employees wanted the Union.We find that, by Butler'sstatements to the bindery employees, the respondent did not interferewith, restrain, or coerce its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On the basis of the evidence hereinabove reviewed, we are of theopinion that the employees did not regard the activities of the workingforemen as a reflection of the wishes of management, and that therespondent did not thereby interfere with, restrain, or coerce. itsemployees in their choice of representatives.We so find. By Har-land's memorandum to Butler which was shown to Elliott, by Har-land's speech to the employees on election day, and by the statementsof Butler and Merritt to the bindery employees, as hereinabove setforth, the respondent's officials had demonstrated a neutral attitudetoward the Union in its efforts to organize the employees.Further-more, the working foremen were eligible to membership in the Union;the Union sought to bargain for them and permitted them to votewithout challenge in the election conducted by the Board.The fore-men did not question any employee concerning his union membershipor activity, and there is no evidence that the foremen threatened theemployees with disciplinary action for engaging in union activity.For the most part, the discussions between ordinary employees andthe foremen with respect to the` Union were initiated by an ordinaryemployee, and the statements made by the foremen were regarded bythe employees, according to their testimony, as part of an exchange-ofpersonal viewpoints.In such a setting we believe that the foremendid not by their activity enlist the prestige of management to opposethe Union. -Accordingly, we shall not hold the respondent respon-sible for their conduct and shall dismiss the complaint.Upon the basis of the above findings of fact and upon the entiierecord in the case, the Board makes the following :CONCLUSIONS OFLAW1.The operation of the business of the respondent constitutes acontinuous flow of trade, traffic, and commerce among the severalStates within the meaning of Section 2 (6) and (7) of the Act.2.Printing Trades Crafts is a labor organization, within the mean-ing of Section 2 (5) of the Act. JOHN H. HARLAND COMPANY833.The respondent has not engaged in unfair labor practices,withinthe meaning of Section 8 (1) ofthe Act.ORDER-Upon the basis of the above findings of fact and conclusions of law,and pursuant-to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the complaintagainst John H. Harland Company, Atlanta, Georgia, be, and ithereby is, dismissed.